Judgment affirmed.

Claim by Livingston was interposed to the levy of a mortgage fi. fa. in favor of Wright & Hilly against Harper on realty covered hy the mortgage. The property was found subject, and a motion for a new trial on the general grounds, and for error in the charge stated in the first head-note, was overruled. The property was sold for taxes of Harper after the execution of the mortgage, and was purchased hy Owens, who received a deed thereto and subsequently made a deed to the claimant.